Title: To James Madison from John Dawson, 6 December 1793
From: Dawson, John
To: Madison, James


My dear Sir
Richmond December 6. 93
Your session no doubt commencd on the last monday & the communications which you will have it in your power to make to your friends for some time will be very interesting. I feel great anxiety to learn what direction the politiks of the present congress will take & must solicit a renewal of our correspondence.
The general assembly will probably adjourn in two days. Those resolutions relative to suits commencd by citizens of one state agt. another state will be forwarded to you & to each member representing the state. They determind to appoint the general officers of the militia themselves & Generals are now to be met at every corner. With much esteem Yr. friend & Sert
J Dawson
